Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2014

                                      No. 04-13-00871-CV

                                    Alonzo Foster BALL, Jr.,
                                           Appellant

                                                v.

                                       LaVaughn LEWIS,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05112
                        Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
         Appellant Alonzo Foster Ball Jr., acting pro se, filed a notice of appeal. He complains
that the trial court improperly denied his wife’s motion to dismiss a family violence protective
order. See TEX. FAM. CODE ANN. § 85.001 (West 2014). After he filed his notice of appeal, he
also filed an affidavit of indigence.
       On January 22, 2014, we abated this cause and remanded it to the trial court to determine
whether Appellant is indigent and his appeal is frivolous. In response, the trial court held a
hearing on February 24, 2014, and vacated its earlier protective order. Thus, in this case, there
does not appear to be a final, appealable order.
        Our appellate jurisdiction is limited to review of final, appealable orders. See Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (noting that generally “an appeal may be taken
only from a final judgment”).
        We ORDER Appellant Alonzo Foster Ball Jr. to show cause in writing within TEN
DAYS of the date of this order why this appeal should not be dismissed for want of jurisdiction.
See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195. If Appellant does not timely show
cause why this court has jurisdiction over this appeal, the appeal will be dismissed for want of
jurisdiction. See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195.
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court